 In the Matter Of MUNCIE MALLEABLE FOUNDRY COMPANYa'idINTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OFAMERICA, UAW-CIOCase No. 9-B-1322.-Decided May 12, 19.14,Pope & Ballard,byMr. T. C. Kc mmholz,of Chicago, Ill., for theCompany.-Mr. William E. Kent,of Anderson, Ind., for the UAW-CIO.Mr. Stephen A. Miller,of Indianapolis, Ind., andMessrs. Joseph A.PadwayandRobert A. Wilson,ofWashington, D. C., for the Molders.Mr.William C. Landmuir,of, Indianapolis, Ind., for the PatternMakers.Mr. Irving Rogosin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OFTHECASEUpon a petition duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers" of America,UAW-CIO, herein called the,UAW-CIO, alleging thata questionaffecting commerce had"arisenconcerning the representation' of em-ployees of Muncie Malleable Foundry Company, herein called theCompany, the National Labor Relations Board providedfor an ap-propriate hearing upon due notice before Allen Sinsheimer, Jr.,\TrialExaminer.Said hearing was held at Muncie, Indiana, on March 3,1944.International Molders and Foundry Workers Union of NorthAmerica, A. F. of L., herein called the Molders, and Pattern MakersLeague of North America, A. F. of L., herein called- the Pattern,Makers, were served with Notice of the Hearing.The Company, theUAW-CIO, the Molders, and the Pattern Makers, appeared and par-ticipated.'All parties were afforded full opportunity to be heard,to' examine and cross-examine witnesses, and-to introduce evidenceIDuring,the course of the hearing,itwas agreed by and between all the parties thatthe patternmakers,including two additional employees in the pattern.shop(See SectionIV,1, infra),should be excluded from the appropriate unit.The Pattern Makers there-upon withdrew from further participation in the hearing.56 N. L. R. B., No. 92."473 474DECISIONS OF NATIONAL LABOR, RELATIONS BOARDbearing on the issues.The Trial Examiner's rulings made' at thehearing are free'from prejudicial' error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMuncie Malleable 4Foundry Company, a Delaware corporation, hav-ing its plant and principal office in' Muncie, Indiana, is engaged in themanufacture and sale of malleable' iron castings.The principal rawmaterials used in its plant consist of scrap iron, pig iron,',coal, andcoke. 'During the year 1943, the Company purchased raw materials'aggregating in' excess' of $500;000 in value, 90 percent of which wasobtained from points outside the State of Indiana. 'During the sameperiod, the net sales 'of the Company aggregated in excess of$1,900,000, of which 95 percent was shipped to points, outside theState of Indiana.'The Company admits that it is:engaged 'in commerce within the,meaning of the National Labor Relations Act.-II.THE ORGANIZATIONS- INVOLVEDInternational Union, United Automobile; Aircraft and AgriculturalImplement Workers of America, UAW-CIO, affiliated with the Con-gress'of Industrial Organizations, is a labor organization admittingto membership employees of the Company.InternationalMolders and Foundry 'Workers Union of' NorthAmerica affiliated with the American ,Federation of Labor,' is a =labororganization admitting to membership employees of the Company.':Pattern Makers League of North.Anierica, affiliated with the Amer-ican"Federation' of Labor, is a labor organization admitting to member-'ship employees of the company.-';III.THE Q-ESTION CONCERNING -REPRESENTATION-By letter dated January 1, 1944, the UAW-CIO, claiming to-repre-sent a majority of employees at the Company's, plant, requested theCompany to recognize it as the exclusive bargaining representative ofits employees.The Company made no reply for the reason, assertedby it at the hearing, that there were in existence on that date a writtencontract between the Company and the Molders, and an oral agreementwith the Pattern Makers'League, covering the patternmakers employedat its plant.The Company and the Molders contend that'their contract, as extended, is a bar to this proceeding., MUNCIE MALLEABLE FOUNDRY COMPANY475The Company has-bargained with the Molders as representative' ofthe molders and coremakers'in its employ since 1934, and of its remain-,-ing employees since 1937.Commencing in August 1937; annual writ-'ten contracts have resulted,'the most recent of which, dated July 20,1942, was for a term of 1 year from May 1, 1942.On April 30, 1943,the Company and the Molders executed a supplemental agreement pro-viding'"*' * * that the existing agreement between the said partiesdated July 20, 1942, and expiring May 1, 1943, shalY continue in fullforce and effect, until' changed in conference between representativesof the International Molders and Foundry Workers Union of NorthAmerica and Local #177, and representatives of the Muncie MalleableFoundry Company. ))12 ^ -'IIt is clear from the language of this provision that.the contractag extended ,was for a period of indefinite duration, although theCompany argues that it was for a period of 1 year from April 30,1943.Under either construction the contract cannot operate to barthis proceeding.3.: I - ` `As to the further argument of counsel for the Molders that theBoard-should, in the exercise of its discretion, refuse to conduct anelection in a plant engaged wholly in the production of war materialsat the present time, the Board has fully considered such a contentioninMatter of The Trailer Company of America,4and rejected it.WeAnd that the-'contract as extended is no bar to. present determinationof representatives.A statement of a Board agent, supplemented by a statement of theTrial Examiner, introduced into evidence at the hearing, indicatesthat the UAW-CIO represents a substantial number of employees-inthe unit hereinafter found appropriate.52There was a' conflict in the testimony as to whether the extension agreement abovereferred'to had been duly authorized by the membership of the Molders.The evidencetended to indicate that the extension was properly authorizedHowever,for-reasons here-inafter indicated,we find it unnecessary to resolve this conflict.-0Matterof theTrailer Company ofAmerica,51 N. L. R. B.1106';Matter of DainManufacturing Company,41 N L R. B. 1056.451 N. L R B. 1106. 'IIThe Field Examiner reported that the UAW-CIO submitted 172 authorization cardswhich bore apparently genuine original signatures;that the names of 151 persons appear-ing on the'cards were listed on the Company's pay roll of January 29, 1944, which con-tained the navies of 327 employees in the appropriate unit; and that 44 cards were datedDecember 1943, 19 were dated January 1944,and 88 were undatedThe UAW-CIO sub-mitted 8 additional cards to the Trial Examiner at the hearing. The names,of 6 personsappearing on the cards represented apparently genuine original signatures and appearedon the Company's pay roll of January 29, 1944 ; 1 of these cards was dated February1944 and the remaining cards were undatedThe Molders,in addition to relying upon its contract, submitted a list of 297 of itsmembers employed by the Company,certified by the Secretary of Local$177 of theMolders, together with its current ledger books.A spot-check conducted by the TrialExaminer indicated that the Molders had a current membership of 297 employees in theunit of 310 alleged by it to constitute the appropriate unit. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) `and (7) of the Act.IV.THE APPROPRIATE UNITThe UAW-CIO originally petitioned `for a unit consisting of: Allproduction and maintenance employee's of the Company employed atMuncie, Indiana, including patternmakers, watchmen, garage metchanics, and. excluding superintendents, and assistant superintendents,foremen and assistant foremen, metallurgists and assistant metallur-gists, office porter, office and clerical employees, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectivelyrecommend such action.The Company, in its contract- with the Molders, dated July, 20, t1942, recognized the Molders as "sole collective bargaining agencyfor its employees of all departments," but specifically excluded,in addition to the exclusions enumerated by,the UAW-CIO, pattern-makers, garage mechanics, assistant garage mechanics, and sala-ried employees.The -office porter referred to in the petition is notspecifically mentioned.--1.Patternmakers:During the hearing, all parties agreed, to ex-elude patternmakers" from the appropriate unit., In -addition to fivepatternmakers, the Company employs two persons, Elijah Mulke andSlyvester Doolittle, in the pattern shop.Although these two em-ployees are not classified"by the Company as patternmakers, Mulke hashad sufficient experience in this department to qualify him for mem-bership as an apprentice in the Pattern Makers.Doolittle, althougha new and inexperienced employee ,presently engaged in the simplesttype of pattern work, is doing work sufficiently related to that ofthe patternmakers to warrant his inclusion within that group.Allthe parties are agreed that Mulke and Doolittle should be excluded'from the unit with the patternmakers.We see no reason for depart-ing from the agreement of the parties with respect to these employees.2.The office porter:This employee, who is over 70 years of age, andsomewhat incapacitated, performs the duties of sweeping, and firingthe furnace.He is paid on an hourly basis. Although his work gen-erally falls within the scope of maintenance, all parties agree that heshould be excluded from the unit.However; inasmuch as no bargain-ing agency presently seeks to represent him and it is apparent that he'would be without representation unless included as a maintenanceemployee within the unit of production and maintenance employees,we see no valid reason for excluding him.We shall, therefore, in-clude him within the appropriate unit.- MUNCIE MALLEABLE FOUNDRY COMPANY4773:The garage mechanic and his, assistant:These persons are prin-cipally engaged in the maintenali'ce of trucks operated by the Com-pany within the plant in connection with production.Although alesser part of their time is spent in the maintenance of automobilesof the Company's officials, and in some driving for these officials, theirchief work consists of maintenance of the Company's trucks:Theassistant garage mechanic' occasionally drives a Company truck. Incases of extreme breakdown of production machines when the Com-pany is short-handed, the garage mechanic may render assistance inthe plant.Both the garage mechanic and assistant garage mechanicare paid, at an hourly rate, the assistant being paid substantially lessthan the garage mechanic.The,Molders, and the Company havespecifically excluded these employees from the coverage of their con-tract and desire that they be excluded from the appropriate unit.Inasmuch as the garage mechanic and assistant garage mechanic havebeen excluded by the terms of the contract between the Molders andthe Company, and there appears,to be no reason for departing in thisrespect from the unit determined by the collective bargaining practice,we shall exclude them from the unit.4.Vatc, men:The watchmen are employees who were formerly en-gaged in production departments in the' Company's plant and who,'-because of their advanced age and partial incapacity, have been re-tained in the employ of the Company as watchmen. Their ages areestimated at between 65 and 70 years,, and they have ;not been mili-tarized for this reason.' They appear to be regular, full time, hourlypaid employees.The parties have characterized them in the recordas "superannuated" employees.The UAW-CIO desires that they .beincluded within the unit.The Company and the Molders maintain ,that they have been excluded from the unit previously establishedby contract, by custom, if-not by the express terms of the contract.''Apparently the sole criterion used by the Company and the Moldersfor excluding these employees is their advanced age and possible in-capacity., It does not- appear, however, that these watchmen are un-able to, or do not, in fact, perform the duties customarily performedby other watchmen, regardless of age. In the absence of convincingreasons for their exclusion, we see no ground for excluding them fromthe unit.We shall, accordingly, include the watchmen within theappropriate unit.5.Sweepers:The Company employs two sweepers, one in the coreroom and the other in the pattern shop. Both are hourly paid em-{The only possibly pertinent 'provision in the contract reads as,follows : "The Unionshall allow an old or physically incapacitated molder to work for such wages as may bemutually agreed upon between him, the Management, and the Committee." It is notclearwhether the word "molder"as used in this context refers exclusively to personsperforming the functions-of a molder, or to all persons generally covered by the contract 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees' whose rate of pay is substantially less than, that of other pro-duction or maintenance employees.These employees, too, have beenalluded to in the record as superannuated employees.Although theyare described as employees. "well-up in years," they are regular, fulltime, employees engaged in maintenance work.The Company andthe Molders desire that.they be excluded from the unit as superannu-ated employees.The UAW-CIO desire that. they be included. Forthe reasons stated in the preceding paragraph,-, we see no valid rea-' son for excluding them on, this ground and shall therefore includeI1Ithem within the appropriate unit. ' ,,I6;Working foremen:'Coffee' and Baker are both foremen whowork more than 50 percent of their time with the ordinary produc-tion or maintenance employees.They are paid at an hourly rateunder the provisions of the Fair Labor Standards Act.Coffee, whoworks in the foundry 'shop, was formerly on salary, but due to ashortage of help, for the past 12 or 15 months has engaged in actualproduction work, and his basis of pay has been changed accordingly.He has supervision over 10 to .15 employees, is paid a higher wagethan the men under him, and has authority to hire and discharge:Baker is employed in The yard. of the plant and supervises theunloading' of- incoming material, operates the crane,, and performscertain other duties connected with his-work, such -as cutting oldrailroad rails.He has supervision over at least one or two employees,is' paid at a higher rate than that of the men 'under him and hasauthority to hire and discharge.The Company and the Moldersdesire to exclude both these employees, the UAW-CIO to, includethem.We find, on the, basis of the foregoing, that Coffee andBaker are supervisory employees within the meaning-of our usualdefinition;They will be excluded from the unit as such.We, find that all production and maintenance employees of the,Company employed ' at Muncie, Indiana, including the office porter,watchmen, and sweepers, but excluding the garage mechanic -andassistantgaragemechanic,metallurgists,assistantmetallurgists,office and clerical employees, patternmakers 'and apprentice pattern-makers,' superintendents, assistant superintendents, foremen, assist-ant foremen, and. all other supervisory employees with authority tohire, promote, discharge, discipline,'or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute-a unit appropriate for the purposes of `collectide bargaining withinthe meaning of Section 9 (b) of the Act.The term '`apprentice patternmakers" is intendedto designate and to be applied inthis context to Elijah Mulke and Sylvester Doolittle MUNCIE MALLEABLE FOUNDRY COMPANY,479,V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question .concerning representation -whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period, immediately preceding'the date of the Direction ofElection herein, subject to the limitations' and additions set forth inthe Direction..In addition to the regular employees of the, Company, these arecertain part-time employees concerning whose eligibility to votethe parties are in dispute.The Company and the Molders desirethat they be declared ineligible to vote.The UAW-CIO takes theopposite view.'The number of these employees has varied from 3 to4 to as many" as ,12' to 15. They are regularly employed in otherplants in-the cotinnuiiity, apparently performing the same'or similartypes of production work as that done at the Cotiipany's,plant.Theywork approximately,3 to 4 hours a day, mostly in the, late afternoonand e vening; ' and chine` and go practically at their pleasure.Al-though the Company , has employed`such part-time employees andintends to continue to do so, for such periods of time as they arewilling- to work, it considers them temporary employees.The recordindicates that, due to turnover, the constituency of the group ofpart-time employees constantly changes.We are,of the opinion thatthe employees in question are temporary employees who do not have,a sufficient interest in the conditions of'employment of the Company'sregular production and maintenance employees or in the outcome ofthe election to entitle them to vote.The, part-time employees whonot be eligible to vote in the election.$DIRECTION OF ELECTIONBy virtue of and pursuant to the power'vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National.Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDn1EcrED that, as part of the investigation to ascertain-representa-tives for the purposes of collective bargaining with Muncie MalleableFoundry Company, Muncie, Indiana, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the, direction and supervision8 Cf.Matter of National Machinery Company,8-R-1365,56 N. L.R B 481,issuedthis day, where it appears that the part-time employees constitute a relatively-stablegroup, the individuals therein having worked iegularly for a considerable period of time. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARD.of the Regional Director for the Ninth Region, acting in this matter"as agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, and` the deter-minationmade in Section V, above, among the employees in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date- of this. Direction, in-cluding employees who did not work during said pay-roll period 'be-cause they were ill or on vacation or temporarily lai& off; and *includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine"whether theydesire to be represented by International Union, United Automobile,Aircraft and Agricultural, Implement Workers 'of America, UAW-CIO,-affiliated with the Congress of Industrial Organizations, or byInternational Molders and Foundry Workers Union of North America,AFL, affiliated with the American Federation of Labor, for the pur-poses 'of collective bargaining, or by neither.,II